Walker, J.,
after stating the case: This in one respect is a case of supreme importance. It involves the right of the State to enforce its criminal laws without interference by the National Government or its courts. If the defendant is right in its contention, the authority or separate sovereignty of the State is a myth, and not, as we had supposed, a reality. We had taken it to be settled, without leaving room for cavil or controversy, that a Federal court could not stay the arm of a sovereign State in the execution of its criminal laws. If any exception to this just and necessary rule exists, it must be a very rare one, and cannot for a moment be considered as applying to this case. But before analyzing the ingenious but specious argument advanced in favor of so astounding a doctrine as that upon which the defendant relies, and showing its utter fallacy, let us consider, first, the preliminary questions raised by the defendant. It is but fair to, the able, learned and just Judge who presided at the trial that we should do so. The defendant complains that it was not given proper time to prepare its defense. In other words, that it *512was forced hurriedly into- tbe trial, and, too, with, such undue haste as to deprive it of the ability to concert its defense. This' is a grave charge to make, and, if substantiated by the record, it was a violation of the defendant’s constitutional rights, we admit; but we are able to state that it is met conclusively and disproved by the facts as they, appear in the case. We are convinced that every reasonable opportunity was afforded the defendant, not only for entering its pleas and submitting its motions, but for trying the case and defending itself upon the real legal merits. The presiding Judge distinctly announced that the Court would sit as long as it was necessary to develop all the facts of the case, even though the term of the Court should be extended beyond the time allotted by the statute. This the Judge had the power to do. Revisal, sec. 3266. Could the defendant expect to receive a more liberal allowance of time? The other positions taken are equally untenable, and we overrule all of the preliminary motions as dilatory and declare that the Judge’s rulings, thereon did not affect any substantial right of the defendant. We will not refer to the other exceptions, as the view we take of the case renders it unnecessary to do so. The defendant received absolutely fair treatment from the Court in every respect.
We now proceed to consider the case upon its legal merits. Two questions are raised: 1. Did the 'proceedings in the United States Circuit Court constitute a defense to the indictment or prevent the grand jury from returning the bill and the State Court from taking cognizance of the same and trying the case ? 2. Is any criminal offense charged in the bill of indictment ? These are the pivotal and decisive questions in the case. We would not discuss the first question stated, in view of our ruling upon the second, but for the fact that the arguments of counsel and their briefs are largely devoted to its consideration, and it is a question of the greatest magnitude and gravity. We think, though, that it has been con*513clusively settled against the defendant’s contention by the rulings of the Court of last resort having the power and jurisdiction to finally pass upon it: It is so serious a question and so far-reaching in its consequences, if the defendant be right in respect to it, that it cannot perhaps be too often decided. against its present contention, if this is to remain a government of the people, by the people and for the people, as originally contemplated by its framers, and the rights of the States are to be preserved unimpaired; If it is ever held, as it surely will not be, that the Federal courts can virtually take charge of our State Governments by the process of injunction, the separate sovereignty of the States, as distinct from that of the Federal Government, will be completely extinguished. It has been said, at least 'once, by the Court of highest authority: “We have already had occasion to remark at this term that The people of each State compose a State, having its own government and endowed with all the functions essential to separate and independent existence,’ and that ‘without the States in union there could be no such political body as the United States.’ Not only, therefore, can there be no loss of separate and independent autonomy to the States through their union under the Constitution, but it may be not unreasonably said that the preservation of the States and the maintenance of their government are as much within the design and care of the Constitution as the preservation of the Union and the maintenance of the National Government. The Constitution, in all its provisions, looks to an indestructible Union, composed of indestructible States.” Texas v. White, 7 Wallace, p. 725; Lane v. Oregon, 7 Wall., 71. And this .was so said since the Thirteenth ,and Fourteenth Amendments to the Constitution of the United States were ratified. Can this possibly be so if the defendant’s contention as to the effect of the equity proceedings in the Federal courts is the correct one? The trend of the argument it now makes was clearly seen at once by the Supreme Court of *514tbe-United States, and they paused to examine it and refused finally to .accept it as based upon the correct theory of our government. If we adopt it as sound and carry it to its logical results, it would destroy the proper functions of the States. We will first refer to the latest exposition of the Constitution in this respect and quote from the most recent case upon the subject, decided in 1906, at the last term of the Supreme Court of the United States (Urquhart v. Brown, 205 U. S., 179, opinion by Justice Harlan) : “It is the settled doctrine of this Court that, although the Circuit Courts of the United States and the several justices and judges thereof have authority under existing statutes to discharge upon habeas corpus one held in custody by State authority in violation of the Constitution or of any treaty or law of the United States, the court, justice or judge has .a discretion as to the time and mode in which the power so conferred shall be exerted; and that, in view of the relations existing under our present government between the judicial tribunals of the Union and of the several States, a Federal court or a Federal judge will not ordinarily interfere by habeas corpus with the regular course of procedure under State authority, but will leave the applicant for the writ of habeas corpus to exharrst the remedies afforded by the State for determining whether he is illegally restrained of his liberty. After the highest court of the State competent under the State law to dispose of the matter has finally acted, the case can be brought to this Court for re-examination. The exceptional cases in which a Federal court or judge may sometimes appropriately interfere by habeas corpus in advance of final action by the authorities of the State are those of great urgency that require to be promptly disposed of — such, for instance, as cases “involving the authority and operations of the general government, or the obligations of this country to or its relations with foreign nations.” The present case is not within any of the exceptions recognized in our former decisions. If the applicant felt that *515tbe decision upon habeas corpus in tbe Supreme Court of tbe State was in violation of bis rights under tbe Constitution or laws of tbe United States, be could have-brought tbe case by writ of error directly from that Court to this Court.” Tbe same Court, in Reid v. Jones, 187 U. S., 153, said that one convicted for an alleged violation of tbe criminal statutes of a State, and who insists that be is held in violation of tbe Constitution of tbe United States, “must ordinarily first take bis case to tbe highest court of tbe State, in which tbe judgment could be reviewed, and thence bring it, if unsuccessful there, to this Court by writ of error; that only in certain exceptional cases, of which tbe present is not one, will a Circuit Court of tbe United States, or this Court upon appeal from a Circuit Court, intervene by writ of habeas corpus in advance of tbe final action by tbe highest court of tbe State.” So, in Drury v. Lewis, 200 U. S., 1, it was held that in case of tbe custody by State authorities of one charged with crime, tbe settled .and proper procedure is for a Circuit Court of tbe United States not to interfere by habeas corpus “unless in cases of peculiar urgency, and that instead of discharging they will leave tbe prisoner to be dealt with by tbe courts of tbe State; that after a final determination of tbe case by tbe State court, the Federal courts will even then generally leave tbe petitioner to bis remedy by writ of error from this Court. Tbe reason for this course is apparent. It is an exceedingly delicate jurisdiction given to tbe Federal courts by which a person under an indictment in a State court and subject to its laws may, by the decision of a single judge of tbe Federal court upon a writ of habeas corpus, be taken out of tbe custody of tbe officers of tbe State and finally discharged therefrom.” It is true, and we will give tbe defendant tbe full benefit of this concession, that in Urquhart v. Brown, supra, tbe Court was considering a question which arose upon a petition for tbe writ of habeas corpus, but it is not so much tbe particular form of tbe controversy as the principle involved *516in it that controls as a precedent. The point intended to be decided was that full play should be given to the procedure of the State courts in the prosecution of its criminals, provided the latter have the right of appeal to the courts of last resort in the State, to the judgments of which a writ of error will lie from the Supreme Court of the United States to review the judgment of the State court when any question as to an invasion of the constitutional rights of the defendant may be presented. Instead, therefore, of pleading the proceedings in the Federal Court, the defendant should have set up its defense upon' the merits in the State Court and have brought any unfavorable or adverse rulings of the Court below here for review, and if it had been deprived of any constitutional right or guaranty we would have corrected the error. If we should have decided against the defendant’s contention — for example, that its property was about to be confiscated and its constitutional rights denied — it still would have had the remedy by writ of error to review the judgment of this Court — that is,/ if Urquhart v. Brown states the correct principle and will continue to stand .as a precedent, and we think without doubt that it will.
But there is a more serious and conclusive answer to the defendant’s contention. It is stated with great clearness and force in the briefs of counsel for the State, where the true doctrine is ably and learnedly presented. The question of separate State sovereignty may not directly and necessarily be involved, but it is incidentally. Can a Judge of the Circuit Court of the United States stay proceedings by the State in the prosecution of its criminals ? This is not too broad a statement of the proposition upon the affirmative of which the learned counsel for the defendant rest their case. Let us see what this Court, and the Supreme Court of the United States, whose decisions we must respect and obey, have said upon this subject. It should require no labored argument to demonstrate the fallacy of the defendant’s position. The question *517is merely wbat bas been decided, for the identical matter has frequently been considered and determined by this Court and by the Supreme Court of the United States. There can now be no doubt as to how this Court has ruled upon it, and that ruling is in perfect harmony, as we think, with the determination of the highest Court. If anything, the latter has been more pronounced in denying to the Federal courts the jurisdiction now asserted to reside in them. The question was fully considered by this Court in Paul v. Washington, 134 N. C., at p. 380, and, without quoting liberally from the opinion, we will extract therefrom the general principle established. It is there substantially said that there are two objections to the plaintiff’s right to maintain this action — first, the courts cannot enjoin the enforcement of the criminal law or of municipal ordinances imposing fines or penalties. In regard to the first objection, we must bear in mind that if the court should issue an injunction against the institution of .a criminal prosecution, it would not only interfere with the due administration of the criminal law, which is of the first importance in any well-ordered system of government, but it would have to restrain action by the State, in whose sovereign name and capacity all criminal cases are commenced and prosecuted, and the State is not even a party to the action and her rights cannot be prejudiced without notice and a hearing, even if we could entertain for a moment with any seriousness the proposition that .a court of equity can interfere by injunction with the administration of the criminal law. The violation of a town ordinance is made by our statute a misdemeanor. The Code, sec. 3820. If it is contended that the ordinance imposes a penalty for each violation of it, and that a court of equity will interfere on behalf of the plaintiff to prevent vexatious litigation and a multiplicity of suits, one answer, and a conclusive one, is that a court of equity will never assume jurisdiction in such a case until the rights of the complaining party or, in this particular case, the *518validity of the ordinance lias been first determined in an action at law. In Wallace v. Society, 67 N. Y., 28, tbe general rule is stated to be that a court of equity will not restrain a prosecution at law when the question is the same at law and in equity. An exception exists where an injunction is necessary to protect .a defendant from oppressive and vexatious litigation. But the court acts in such cases by granting an injunction only after the controverted right has been determined in favor of the defendant in a previous action. On this ground the Chancellor in West v. Mayor, 10 Paige, 539, dissolved a temporary injunction restraining the defendant from prosecuting suits .against the complainant for violation of a municipal corporation ordinance claimed to be invalid. The unconstitutionality of the act of 1872, he said, would be a perfect defense to a prosecution for the penalties given by it, and the question as to the validity of the act has not been determined. It would doubtless be convenient for the plaintiff to have the judgment of the court upon the constitutionality of the act before subjecting himself to liability for accumulated penalties. But this is not a ground for equitable interference, and to make it a ground of jurisdiction in such cases would, in the general result, encourage rather than restrain litigation. The question as to' the validity of a corporation ordinance does not properly belong to the court for decision, where the complainants, as in the case presented, have a perfect defense at law, if the ordinances are invalid or if they do not render the complainants, or those in their employ, liable for the penalties. And it would be an usurpation of jurisdiction by the court if it should draw to itself the settlement of such questions when their decision was not necessary in the discharge of the legitimate duties of the court. The court would not grant an injunction to protect him against the multiplicity of suits until his right to such protection had been established by a successful defense at law in some of the suits. We find the rule stated in the 16 Am. and Eng. *519Enc. of Law (2d Ed.), at p. 370, as follows: “It is a well-settled rule, both in England and America, that a court of equity .has no jurisdiction to interfere by injunction to restrain a criminal prosecution, whether the prosecution be for violation of statutes or for an infraction of municipal ordinances. The rule applies, whether the prosecution is by indictment or by summary process, and to the prosecutions which are merely threatened or anticipated, as well ,as those which have already been commenced. So it is not within the power of the parties to waive the question relating to'the jurisdiction of the court to compel it to try the cause. If the prosecution is under an ordinance, no ground for enjoining it is constituted by the fact that the ordinance is void or that the party seeking the injunction has not committed .a violation of the ordinance, or that the complainant in the prosecution under the ordinance states no cause of action.” “We have no case, however,” says the Court, in Burwell v. Craig, 30 Ala., 138, “where chancery has restrained a simple trespass or succession of trespasses on either the person or personal goods. The utmost extension of the principle which has come under our observation embraces only trespasses to realty, where the remedial agency is shown to be necessary to prevent multiplicity of suits or to avert irreparable mischief. The judgment and sentences of the town council, of which the appellant complains, were quasi criminal proceedings. A bill in chancery to restrain a malicious or unfounded prosecution is certainly of novel impression. We have not been able to find any principle or adjudged case which justifies an injunction to stay a prosecution, either criminal or quasi criminal, or to restrain a trespass to the person or personal property. We think such a precedent would be an .alarming stretch of equity jurisdiction. In considering this case simply on the equity of the bill we have necessarily regarded its averments as true. It is not intended by this to intimate an opinion on the validity or invalidity of the ordinance, or of the fines imposed *520on the appellant; they will be considered when properly presented.” And, later, in Moses v. Mayor, 52 Ala., 198, it was held by the same Court that courts of equity will not interfere to stay proceedings in criminal matters or in any case not strictly of a civil nature. They will not grant an injunction to stay proceedings on a mandamus, or an indictment, or an information, or a writ of prohibition. The courts of law have complete jurisdiction to punish the commission of crimes, and can interpose to prevent their commission by imprisoning the offender or binding him to keep1 the peace. But courts of equity have no jurisdiction over such matters; at least, a court of equity cannot entertain a bill on this ground alone. A 'bill in chancery to restrain a malicious or unfounded prosecution is certainly of the first impression, and there is neither principle nor authority to support it. Municipal authorities, it is said, would be paralyzed in discharging the public duties entrusted to them if every offender against the ordinances they have proclaimed could by injunction arrest them, or could by multiplying his offenses invoke the interference of a court of equity. The counsel for the appellant sought to withdraw the case presented in the bill from the operation of this general principle and the authorities by which it is supported, upon the ground that the interference of a court of equity is necessary in this case for the prevention of vexatious litigation and of a multiplicity of suits. It could well be said in answer that the litigation and multiplicity of suits apprehended are criminal in their character and without the jurisdiction of the court. In Hottinger v. New Orleans, 42 La. Ann., 629, the Court refused to exercise its equity jurisdiction to restrain the enforcement of an ordinance penal in its nature, upon the ground that “the ordinance was enacted in pursuance of the police power vested in the city, whether rightfully or wrongfully is not to be determined in this suit. It was a police regulation in the interest of public health, with a penalty for its violation. The pecuniary loss in the enforcement of the ordinance *521cannot therefore be considered in determining tbe question'of jurisdiction. Tbe enforcement of tbe ordinance is vested by tbe Constitution and law of tbe State in tbe Recorder’s Court of tbe city of New Orleans. If tbe ordinance is unconstitutional, as alleged, tbe plaintiff can suffer no injury, as sbe bas ber remedy and can urge ber defense in tbe Recorder’s Court. Failing there, she bas her remedy by appeal to this Court.” See, also, Devron v. First Municipality, 4 La. Ann., 11; Beach on Injunction, sec. 520; Elridge v. Hill, 2 Johns. Ch., 281; Field v. Western Springs, 181 Ill., 186; 1 Spelling Inj. and Extr. Rem., sec. 694; Burch v. Cavanagh, 12 Abb. Pr. Rep., 410; Wardens v. Washington, 109 N. C., 21; Scott v. Smith, 121 N. C., 94; Vickers v. Durham, 132 N. C., 880; Busbee v. Lewis, 85 N. C., 332; Busbee v. Macy, 85 N. C., 329; Pearson v. Boyden, 86 N. C., 586. In Cohen v. Commissioners, 77 N. C., 3, tbe Court held that if tbe defendants have an unlawful and void ordinance and have arrested and fined tbe plaintiff, be bas a complete remedy at law by exception and appeal, and cannot resort to the jurisdiction of a court of equity for relief. “We are aware of no principle or precedent for tbe interposition of a court of equity in such cases.” All tbe cases we have cited were approved by this Court in Paul v. Washington, tbe opinion in which tbe principle was considered and tbe cases relied on were reviewed having been concurred in by four of tbe members of tbe Court, as then constituted — the Chief Justice, Justice Douglas, Justice Connor .and the writer of this opinion — and becoming thereby tbe opinion of tbe Court upon that question, which really decided tbe ease (as Justice Douglas well said), without regard to tbe question as to the validity of tbe ordinances. In the leading opinion tbe correctness of some of tbe decisions is questioned, but tbe learned Justice who spoke for tbe Court frankly states that, while “tbe writer of this opinion is in sympathy with tbe argument of tbe counsel of tbe appellant, tbe majority of tbe Court are of tbe opinion that tbe law as laid *522down in tbe eases above cited is correct in principle and applies to tbe facts of tbis case and to all others in which tbe attempt may be made to test tbe validity of a municipal ordinance by injunction.” So that the doctrine may be considered as settled in tbis State against tbe right of a court exercising equitable jurisdiction to interfere by injunction with other courts in the due course of administering and enforcing the criminal laws of the State. Whether tbis rule is of universal application, or will in extreme circumstances admit of exception when justice would otherwise be defeated, we need notdeeide, as tbe principle thus established is clearly applicable to tbe facts of tbis case. If tbe court of a State will not thus interfere Avith another court of tbe same State and arrest by injunction tbe prosecution of a defendant for a crime, surely it will not recognize tbe poiver of a court in another and practically a foreign jurisdiction to do so. We must adhere to our own rulings, which have become settled precedents upon tbis subject, and bold that tbe United States Circuit Court had no power to enjoin tbe prosecution of tbe defendant in the court below, and the proceedings of that court introduced in evidence, and on which tbe defendant relies, can afford it no protection against the indictment or prevent a conviction thereunder. This places our decision, so far, upon a general principle in tbe law of injunctions which governs in courts of equity. But the same doctrine, to the extent that it affects tbis case and as obtaining in the Federal courts, is fully stated by Justice Gray in Ex parte Sawyer, 124 U. S., 200: “Under tbe Constitution and laws of tbe United States, the distinction between common law and equity, as existing in England at tbe time of tbe separation of the two countries, has been maintained, although both jurisdictions are vested in tbe same courts. Tbe office and jurisdiction of a court of equity, unless enlarged by express statute, are limited to tbe protection of rights of property. It has no jurisdiction over the prosecution, tbe punishment or tbe pardon of crimes or *523misdemeanors, or over tbe appointment and removal of public officers. ' To assume such a jurisdiction, or to sustain a bill in equity to restrain or relieve against proceedings for tbe punishment of offenses, or for the removal of public officers, is to invade the'domain of the courts of common law or the executive and administrative department of the government. Any jurisdiction over criminal matters that the English Court of Chancery ever had became obsolete long ago, except as incidental to its peculiar jurisdiction for the protection of infants, or under its authority to issue writs of habeas corpus for the discharge of persons ulilawfully imprisoned. 2 Hale P. C., 147; George v. Pritchard, 2 Swanst., 402, 413; 1 Spence Eq. Tur., 689, 690; Atty.-Gen. v. Utica Ins. Co., 2 John Ch., 371, 387. From long before the Declaration of Independence it has been settled in England that a bill to stay criminal proceedings is not within the jurisdiction of the Court of Chancery, whether those proceedings are by. indictment or by summary process.”
Lord Chief Justice Holt, in declining, upon a motion in the Queen’s Bench for an attachment against an attorney for professional misconduct, to make it a part of the rule to show cause that he should not move for an injunction in chancery in the meantime, said: “Sure, chancery would not grant an injunction in a criminal matter under examination in this Court, and if they did, this Court would break it and protect any that would proceed in contempt of it.” Holderstaffe v. Saunders, 6 Mod., 16. Lord Chancellor Hardiuiche, while exercising the power of the Court of Chancery, incidental to the disposition of a case pending before it, of restraining a plaintiff who had by his bill submitted his rights to its determination from proceeding as to the.same matter before another tribunal, either by indictment or by action, asserted in the strongest terms the want of any power or jurisdiction to entertain a bill for an injunction to stay criminal proceedings, saying: “This Court has not originally and strictly any re*524straining power over criminal prosecutions”; and, again, “This Court lias no jurisdiction to grant an injunction to stay-proceedings on a mandamus, nor to an indictment, nor to an information, nor to a writ of prohibition, that I know of.” Mayor of Corporation of York v. Pilkinton, 2 Atk., 302 (s. c., 9 Mod., 273); Montague v. Dudman, 2 Ves. Sr., 396. The modern decisions in England by„ eminent equity judges concur in holding that a court of chancery has no power to restrain criminal proceedings, unless they are instituted by the party to a suit already pending before it, and to try the same right that is in issue there. Atty.-Gen. v. Cleaver, 18 Ves. Jr., 211; Turner v. Turner, 15 Jur., 218; Saull v. Brown, L. R., 10 Ch., 64; Kerr v. Preston, L. R., 6 Ch. D., 463. Mr. Justice Story, in his Commentaries on Equity Jurisprudence, affirms the same doctrine. Story Eq. Jur., sec. 893. And in the American courts, so far as we are informed, it has been strictly and uniformly upheld and has been applied alike, whether the prosecutions or arrests sought to be restrained arose under the statutes of the State or under municipal ordinances, citing many cases to sustain the principle.
There is, perhaps, a more conclusive reason why we should hold that the suit in equity pending in the United States Circuit Court and the restraining process issued therein by the Circuit Judge cannot be of any avail to this defendant, so as to prevent a prosecution against it in a State court for the commission of a crime. The Circuit Court of the United States has no jurisdiction to entertain a suit to enjoin a State, brought by a citizen of any other State or country, even though it may appear that the law upon which the prosecution in the State court is founded conflicts with the Constitution of the United States and is therefore void. This rule is evolved from the Eleventh Amendment to the Constitution, which provides as follows: “The judicial power of the United States shall not be construed to extend to any suit in law or *525equity commenced or prosecuted against one of tbe United States by citizens of another State or by citizens or subjects of any foreign State.” If is well known that this provision was inserted in tbe Constitution as a result of tbe decision in Chisholm v. Georgia, 2 Dallas, 419, decided in 1793, and it was construed in Osborne v. Bank, 9 Wheat., 738, in which case the Court said: “In all cases where jurisdiction depends upon the party, it is the party named in the record. Consequently, the Eleventh Amendment, which restrains the jurisdiction granted by the Constitution over suits against the States, is of necessity limited to those suits in which a State is a party on the record.” But that narrow interpretation of the amendment has long since been rejected by the same Court, and by many successive decisions it has firmly established the principle to be that if the State is substantially or really a party to the record against whom the suit is directed, she comes within the protection of the amendment. In Ex parte Ayers, 123 U. S., 443, a leading case upon this question, it appeared that Ayers, as Attorney-General of the State of Virginia, and the Commonwealth’s attorneys of the several judicial circuits were authorized by a legislative act to bring suit against delinquent taxpayers who had tendered coupons which had been taken from the bonds of the State in payment of taxes, the burden of proving the genuineness of the coupons being placed by the act upon the defendants. A suit in equity was brought in the United States Circuit Court to restrain and enjoin the said Ayers from bringing actions under the act or attempting to enforce its provisions, and an injunction was issued from that Court according to the prayer of the bill. Ayers refused to obey the writ and was accordingly attached for contempt, whereupon he applied for and obtained a writ of habeas corpus from the Supreme Court of the United Stateá, and at the hearing was discharged from custody. With reference to these facts, the Court, by Justice Matthews, said: “The question re&lly is whether the Circuit Court had juris*526diction to entertain the suit in which that order was made, because the sole purpose and prayer of the bill was by final decree perpetually to enjoin the defendants from taking any steps in execution of the act of 12 May, 1881. The principal contention on the part of the petitioners is that’the suit nominally against them is, in fact and in law, a suit against the State of Virginia, whose officers they are, jurisdiction to entertain which is denied by the Eleventh Amendment to the Constitution, which declares that 'the judicial power of the United States shall not he construed to extend to any suit in law or equity commenced or prosecuted against one of the United States by citizens of another State or by citizens or subjects of any foreign State.’ It must be regarded as the settled doctrine of this Court, established by its recent decisions, ‘that the question whether a suit is within the prohibition of the Eleventh Amendment is not always determined by reference to the nominal parties on the record.’ Poindexter v. Greenhow, 114 U. S., 270. This, it is true, is not in harmony with what was said by Chief Justice Marshall in Osborn v. Bank of U. S., 22 U. S. (9 Wheat.), 738. Accordingly, in Cunningham v. Macon, B. R. R., 139 U. S., 446, it was decided that in those cases where it is clearly seen upon the record that .a State is an indispensable party to enable the court, according to the rules which govern its procedure, to grant the relief sought, it will refuse to-take jurisdiction. * * * The relief so sought is against the defendants, not in their individual but in their representative capacity as officers of the State of Virginia. The acts sought to be restrained are the bringing of suits by the State of Virginia in its name and for its ’own use. If the State had been made a defendant to this bill by name, charged according to the allegations it now contains — supposing that such a suit could be maintained- — -it would have been subjected to the jurisdiction of the court by a process served upon its Governor and Attorney-General, according to the precedents in such cases. If a de*527cree could have been rendered enjoining tbe State from bringing suit against its taxpayers, it would bave operated upon tbe State only through tbe officers wbo by law are required to represent it in bringing sucb suits, namely, tbe present •defendant, its Attorney-General, and tbe Commonwealth's attorneys for tbe several counties. For a breach of sucb an injunction these officers would be amenable to tbe court as proceeding in contempt of its authority, and would be liable to punishment therefor by attachment and imprisonment. Tbe nature of tbe case, as supposed, is identical with that of tbe case as actually presented in tbe bill, with tbe single exception that the State is not named as a defendant. How else can tbe State be forbidden by judicial process to bring actions in its name except by constraining the conduct of its •officers, attorneys and agents ? And if all sucb officers, attor-. neys and agents are personally subject to tbe process of tbe •court, so as to forbid their acting in its behalf, bow can it be said that tbe State itself is not subjected to tbe jurisdiction •of tbe court as an actual and real defendant % It is, however, insisted upon in argument that it is within .the jurisdiction of tbe Circuit Court of tbe United States to restrain by injunction officers of tbe State from executing tbe provisions of State statutes void by reason of repugnancy to tbe Constitution of tbe United States; that there are many precedents in which that jurisdiction has been exercised under tbe jurisdiction of this Court, and that tbe present case is covered by their authority.”
Tbe Court, after reviewing the authorities at length, denied tbe contention of tbe complainants and held with the petitioner that tbe suit was one against tbe State, and tbe proceedings against him for tbe alleged contempt in disobeying tbe order of injunction therein issued was consequently null and void. Referring again to tbe suit in equity for an injunction as being one essentially against tbe State of Virginia in its sovereign capacity, though nominally against its prosecuting *528officers, tbe Court said: “It is therefore witbin the prohibition of the Eleventh Amendment to the Constitution. By the terms of that provision it is a case to which the judicial power of the United States does not extend. The Circuit Court was without jurisdiction to entertain it. All the proceedings in the exercise of the jurisdiction which it assumed are null and void. The orders forbidding the petitioners to bring the suits, for bringing which they were adjudged in contempt of its authority, it had no power to make. The orders adjudging them in contempt were equally void, and their imprisonment is without authority of law.”
The next case in order, which presented the precise question we have here, is Reagan v. Loan and Trust Co., 154 U. S., 362. It was attempted in that suit, as here, to enjoin the Corporation Commission .and other officers of the State of Texas from enforcing a statute authorizing them to prescribe the maximum rate of charges by railroads as carriers. The Court laid down certain specific,propositions as having been settled by its former adjudications. The great question involved is stated to be the right of the State to regulate or limit traffic charges, and it was held that the Legislature had the power to fix rates and the extent of judicial interference is protection against unreasonable rates. The question of the validity of a rate or charge for transportation in respect to passengers or freight, involving as it does the element of reasonableness, both as regards the company and as affecting the public, is eminently one for judicial investigation, requiring the process of law for its determination. Railway Co. v. Minnesota, 134 U. S., 418. The power thus to regulate the affairs of corporations, and, in the case of carriers, to limit their charges for transportation, is not without limit. It is not a power to destroy, and regulation is not the equivalent of confiscation. Under the pretense of prescribing a maximum charge for fares and freights, the State cannot require the carrier to transport persons or property without reward; *529neither can it do that which in law amounts to a taking of private property for public use without just compensation or without due process of law. Stone v. Loan and Trust Co., 116 U. S., 307; Dow v. Beidelman, 125 U. S., 680. It was also decided by the Court that the undoubted general power of a State to-regulate the fares and tolls which may be .charged and -received, by railroad or other carriers can be exercised through the medium of a commission or administrative board created by the State for that purpose and in order to execute the will of the State as expressed by its legislation. Stone v. Loan and Trust Co., 116 U. S., 307. In that case it was held to be the settled doctrine of the Court that a State has power to limit the amount of charges by railroad companies for the transportation of persons and property within its own jurisdiction, unless restrained by some contract in the charter, or unless what is done amounts to a regulation of foreign or interstate commerce. General statutes regulating the use of railroads in a State, or fixing maximum rates of charges for transportation, when not forbidden by charter contracts, do not necessarily deprive the corporation owning or operating a railroad within the State of its property without due process of law, within the meaning of the Fourteenth Amendment to 'the Constitution of the United States, nor take away from the corporation the equal protection of the laws. While the principles thus stated were recognized and affirmed in Reagan v. Loan and Trust Co., supra, the Court distinctly adopts as a rule equally well established what is said in Lx parte Ayers, supra. Justice Bretoer, delivering the opinion of the Court, refers to that decision and classifies the cases in which interference by injunction is and is not permitted. He says: “We are met at the threshold with the objection that this is a suit against the State of Texas, brought by a citizen of another State, and, therefore, under the Eleventh 'Amendment to the Constitution, beyond the jurisdiction of the Fed*530eral Court. Tbe question, as to when an action against officers of tbe State is to be treated as an action against tbe State has been'of late several times carefully considered by this Court, especially in tbe case of Ex parte Ayers, 123 U. S., 433. To secure tbe manifest purpose of tbe constitutional exemption guaranteed by tbe Eleventh Amendment requires that it should be interpreted, not literally and too narrowly, but fairly and with such breadth and largeness as effectually to accomplish tbe substance of its purpose. In this spirit it must be held to cover not only suits brought against a State by name, but those also against its officers, agents and representatives, where the State, though not named as. such, is, nevertheless, the only, real party against which alone in fact the relief is asked, and against which the judgment or decree effectually operates. It is well settled that no .action can be maintained in any Federal court by the citizens of one of the States against a State without its consent, even though the sole object of such suit be to bring the State within the operation of the constitutional provision which provides, ‘No State shall pass any law impairing the obligation of contracts.’ This immunity of a State from suit is absolute and unqualified, and the constitutional provision securing it is not so construed as to place the State within the reach of the process of the court. Accordingly, it is equally well settled that a suit .against officers of a State to compel them to do the acts which constitute a performance by it of its contracts is, in effect, a suit against the State itself. In the application of this latter principle two classes of cases have appeared in the decisions of this Court, and it is in determining to which class a particular case belongs that different views have been presented. The first class is when the suit is brought against the officer of the State as representing the State’s action and liability, making it, though not a party to the record, the real party against which the judgment will so operate as to compel it to specifically perform its contracts. The other class is *531where a suit is brought against defendants who, claiming to act as officers of the State and under the color of an unconstitutional statute, commit acts of wrong and injury to the rights and property of the plaintiff acquired under a contract with the State.” In the Reagan case the suit had proceeded to final hearing and decree, and a perpetual injunction was granted upon the findings of fact, which showed that the rates were confiscatory, and, besides, the Legislature did not itself prescribe the maximum of charge for transportation, but left that matter to be determined by the Commission. The provisions of the act were not enforcible except by the Commission. In this particular that case and this one are clearly distinguishable.
Before proceeding 'to discuss further the rulings in the Supreme Court of the "United States upon this important and far-reaching question, which now engages perhaps more of the attention and anxious consideration of the public and of the courts of this country than any other,. as it should, for it vitally concerns the due and lawful exercise of the powers conferred by the Constitution upon the Federal Government and those reserved, respectively, to the States or to the people, and should be settled definitely and conclusively in order to avoid unfortunate judicial conflicts, we will pause to decide one question involved in this case which also differentiates it from Reagan v. Loan and Trust Co. There is nothing in our act which makes its operation depend at all upon anything to be done by the Corporation Commission, or the Attorney-General or his assistant. The said officers last named are required to prosecute in the name of the State any crime committed in violation of the act, but Ex parte Ayers is direct authority that they cannot be reached by an injunction while in the performance of this official duty. Besides, can it be said, with any show of reason or even with the sanction of plausible argument, that a suit for an injunction directed against tHe Attorney-General in the prosecution *532of criminal cases in which the State, under our law, and the sovereign under all law, is the plaintiff of record and, too, the real plaintiff, is not, in its very nature and in its natural and necessary effect, a suit against the State ? Can it be said, in answer to this' suggestion, that the State can proceed against criminals and yet at the same time that she can be deprived of all power to do so by her duly constituted law officers, charged with the duty of enforcing the criminal law ? The injunction had just as well be issued against the grand juries or the judges who preside in her courts. The act provides (Public Acts of 1907, ch. 216, sec. 7) that it shall be in force from and after 1 July, 1907, and the provision that the Corporation Commission is required to publish the rates “fixed by this act” on or before 1 Juné, 1907, for the information of the public and the railroads concerned, is directory and was not intended to stay the operation of the act beyond 1 July, 1907, should the Commission fail in the performance of that duty,.nor in law, by any reasonable construction of . the act, does it have any such effect. The maximum rate prescribed by the act was unconditionally effective from and after 1 July, 1907, and the act was therefore self-executing. For this reason alone, if for no other, the suit in equity pending in the United States Circuit Court cannot be permitted to affect the proceedings in the court below in this case.
The case of Railway Co. v. Minnesota, 134 U. S., 418, so much relied on by the defendant’s counsel, is also far from being an authority against the ruling we now make. The act, construed and held valid in that case, provided that the tariff of rates as made and published by the Railroad Commission should be final and conclusive as to what are equal and reasonable charges, and that there should be no judicial inquiry into the matter for the purpose of determining the reasonableness of the rates so prescribed. Quite a different case from this one. We do not say that a judicial inquiry cannot be made in a proper way, but that the State, in the exercise *533of its sovereign power, cannot be enjoined under tbe guise of restraining ber officers in tbe performance of a duty wbicb is not required to make tbe rate act effective-. Nor can the State be controlled by tbe Federal courts in tbe execution of ber criminal laws. But it may be remarked, in passing, that tbe opinion of tbe Court in Railway v. Minnesota, as well as tbe concurring opinion of Justice Miller, especially cited by tbe defendant’s counsel as controlling this case, was met by an exceedingly strong dissent from Justices Bradley, Gray and Lamar, who asserted that wbat is a reasonable charge is not a judicial question, but is “pre-eminently” a legislative one, involving considerations of public policy as well as of remuneration, and that tbe Legislature may itself fix the maximum and thus exclude judicial inquiry, or it may merely provide that tbe rate shall be reasonable, or that reasonable rates shall be determined by a commission or by tbe common law, when tbe question of reasonableness is open to judicial investigation. They further asserted that tbe Court, in Railway v. Minnesota, bad virtually overruled Munn v. Illinois, 94 U. S., 113, and tbe cases afterwards decided and based upon tbe principle of that case. When we consider tbe real nature of a corporation, tbe source of its creation, and tbe tenure, if we may so speak, by wbicb it exercises its privileges and franchises, and, indeed, bolds its property, tbe reserved power of tbe State with respect to it and many other facts and reasons that can easily be adduced, it may well be a question whether tbe advantage and strength of tbe argument in that case was not all with tbe dissenting Justices. But, accepting tbe principle announced by tbe majority of tbe Court as tbe law with us, and we so accept it, it does not bear upon this case .and should not control our decision. We also think tbe many other cases on which tbe defendant’s counsel rely are equally inapplicable to tbe facts of this case. There is no evidence in this case, and of course no adjudication binding upon us, that tbe rate prescribed by tbe act of *5341901 is confiscatory, nor do we understand tbe defendant to rely upon tbe record of tbe proceedings in tbe Federal Court as establishing tbat fact (for it would not be evidence for tbat purpose), but merely as showing tbat complete and exclusive jurisdiction of tbe entire matter was in tbat Court by virtue of tbe suit therein pending, and tbat its order of injunction extends so far in its broad sweep as to stop1 tbe State in tbe ordinary enforcement of its criminal laws. This would be a very alarming doctrine if true, but fortunately it is not.
Recurring to tbat part of our opinion where we digressed in order to consider tbe nature of tbe act of 1907 and to determine when it became effective, and to distinguish from tbe case at bar certain cases decided by tbe Supreme Court of tbe United States which it is contended by tbe defendant are decisively in its favor, we will refer to one other case recently decided by tbe Court.
In Fitts v. McGhee, 172 U. S., 416, it was attempted to enjoin tbe Attorney-General of Alabama and tbe Solicitor of one of her judicial circuits from prosecuting suits for penalties provided for violations of an act fixing tbe maximum tolls to be charged by a bridge company for tbe use of its bridge across tbe Tennessee River. Tbe Supreme Court denied tbe jurisdiction of tbe Circuit Court of tbe United States, and tbe case, as we understand, establishes three propositions, as follows:. “1. A suit to restrain officers of a State from taking any steps by means of judicial proceedings in execution of a State statute to which they do not bold any special relation is really a suit against the State within tbe prohibition of tbe Eleventh Amendment to tbe Federal Constitution. 2. Tbe Circuit Court of tbe United States sitting in equity is without jurisdiction to enjoin tbe institution or prosecution of criminal proceedings -commenced in a State court. 3. Tbe power of tbe Federal courts to interfere by habeas corpus with tbe trial of indictments found in State courts, on tbe ground tbat tbe State statutes under which tbe *535indictments .axe found axe repugnant to tbe Federal Constitution, laws or treaties, will not be exercised, in tbe first instance, unless there are exceptional or extraordinary circumstances to require it, but tbe party will be left to make bis defense in tbe State court.” In tbe course of tbe opinion Justice Harlan says: “Let them appear to tbe indictment and defend themselves upon tbe ground that tbe State statute is repugnant to tbe Constitution of tbe United States. Tbe State court is competent to determine tbe question thus raised, and is under a duty to enforce tbe mandates of tbe supreme law of tbe land. Robb v. Connolly, 111 U. S., 624. And if tbe question is determined adversely to tbe defendants in tbe highest court of tbe State in which tbe decision could be bad, tbe judgment may be re-examined by this Court upon writ of error. That tbe defendants may be frequently indicted constitutes no reason why a Federal court of equity should assume to interfere with tbe ordinary course of criminal procedure in a State court.” Tbe Court then proceeds to distinguish tbe cases cited in tbe defendant’s brief filed in this Court, upon tbe ground that tbe State officer in each of them was committing or about to commit some specific act or trespass, to tbe injury of tbe complainant’s rights. Other equally satisfactory”reasons could be assigned why tbe suit in equity now pending in tbe Circuit Court of tbe United States should not be allowed to defeat the prosecution of tbe indictment in tbe court below, but we do not deem it necessary to consider or even state them, as what we have already said upon this point is sufficient to convince us that tbe Federal Court was and is without jurisdiction to stay tbe institution of criminal proceedings in a State court, and we would affirm tbe judgment in this case if it did not appear that no criminal offense is charged in the bill of indictment. We will now consider that question.
Tbe State contends that tbe first section of tbe act of 1907 contains a distinct prohibition against common ear-*536riers of passengers charging more than 2*4 cents per mile, and that, while a penalty is imposed for a violation of that section, it is done by a subsequent section of the act, and where this occurs, although the offense may be a new one, or one not existing at the common law, the State can proceed by indictment to punish a violation of the first section, and the party specially aggrieved thereby may also at the same time recover the penalty, it being conceded, as we understand, that if the penalty had been imposed in the first section, where the prohibition is found, this would not be so, and an indictment would not lie. If there is any respectable authority for such a position — -and we do not think there is— it is not only inherently unsound, but exceedingly refined and technical, and Mr. Bishop says that it is not only refined, but is contrary to .all reason. It is a distinction without a difference, in law or in fact. The act prohibits a charge above 2% cents, and then provides in a subsequent section (4) that any railroad company violating its provisions shall be liable to a penalty of $500 for each violation, recoverable by the person aggrieved in a civil action, and any agent of the company violating the act shall be guilty of 'a misdemeanor. How could the Legislature more clearly or convincingly have expressed its intention to discriminate, as to the consequences, between a violation by the railroad company and a similar violation by its agent, and what practical difference can it make whether the penal' provision is in the first or the fourth section of the act ? Does not the latter section distinctly refer to the former, the same as if it had been incorporated with it ® The rule of construction relied on by the State seems to have arisen from a total misconception of the English authorities and a rank dictum, of Justice Ashurst in Rex v. Harris, 4 T. R., 205, with no authority cited to support it. Lord Kenyon, who wrote the leading opinion in the same case, expressly states that the offense created by the act of Parliament (26 Geo. II., ch. 6, sec. 1), namely, disobedience of an order of *537the King in council, was in itself an offense at common law, and Lord Ashurst, afterwards, in his opinion, explains, if he does not destroy, his dictum by confining it to the special facts of that case. The law is thus stated by Bishop in his work on Statutory Crimes (1873), sec. 250: “The doctrine is, that where an offense is created by statute, and the same statute prescribes the penalty or the mode of procedure, or anything else of the sort, only that which the statute prescribes can be followed. But where the offense is at common law, statutory provisions not directly repugnant to the common law are cumulative, and either law may be followed. And where a statute forbids a thing before lawful, but provides no penalty, the indictment for the offense is at common law. So, where it prescribes no mode of prosecution, the common-law indictment lies.” He cites numerous cases in the note to that section, among them several English cases, which sustain his statement of the rule, and under it the case of Rex v. Harris, supra, was correctly decided, because the' penalty imposed by the statute construed in that case was for an offense which previously existed at the common law. The authorities cited by the learned counsel for the State can be easily reconciled with the principle as stated by Mr. Bishop, if they are read with reference to the particular facts being considered in them. Reg. v. Buchanan, 8 Ad. and El. (55 E. C. L.), 883, was a case of like kind with Rex v. Harris, as the offense of an attorney practicing without having been duly admitted or called to the bar or enrolled was made a contempt of court, which, we know, and it is so held in the opinion by Lord Denman, was also a misdemeanor at common law. It is intimated by the Chief Justice that if a penalty had been imposed instead of the remedy by attachment for contempt given, the result in that case would have been different. Section 237, cited from 1 Bishop on Or. Law, is, in our opinion, inferentially against the State’s contention. We reproduce it here: “It is obvious that to prohibit a thing by a statute is *538to bring it within the jurisdiction of the tribunals. Whence we see, carrying in our minds what is stated in the last section, how and why, as explained in another volume, when a statute forbids a thing affecting the public, but is silent as to any penalty, the doing of it is indictable at the common law.” (Italics ours). In Rex v. Wright, 1 Burr, 543, it was held that “indictment lies not upon an act of Parliament which creates a new offense and prescribes a particular remedy.” Lord Mansfield said in that case: “I always took it that where new created offenses are only prohibited by the general prohibitory clause of an act of Parliament, an indictment will lie; but where there is a prohibitory particular clause, specifying only particular remedies, there such particular remedy must be pursued, for otherwise the defendant would be liable to a double prosecution — one upon the general prohibition and the other iipon the particular specific remedy.” And when afterwards informed that the counsel for the Crown “gave up the matter,” he replied, “I do not wonder at all at it; I thought he would do so. I have looked into it, and there is nothing in it. That case of Crofton (where the contrary is supposed to have been decided) has been denied many times.” In Rex v. Robinson, 2 Burr, 799-803, the great Chief Justice {Lord Mans'/ield) said: “But where the offense was ante-cedently punishable by a common-law proceeding, and a statute prescribes a particular remedy by a summary proceeding, there either method may be pursued, and the prosecutor is at liberty to proceed either at common law or in the method prescribed by the statute, because there the sanction is cumulative and does nol exclude the common-law punishment. 1 Salk., 45. Stephens v. Watson was a resolution upon these principles. In that case keeping an alehouse without license was held to be not indictable, because it was no offense at common law, and the statute which makes it an offense has made it punishable in another manner.” And again in the same case, when discussing the same point, he sums up, at *539page 805, as follows: “The true rule of distinction seems to be that where the offense intended to be guarded against by a statute was punishable before the making of such a statute prescribing a particular method of punishing it, there such particular remedy is cumulative and does not take away the former remedy; but where the statute only enacts ‘that the doing any act not punishable before shall for the future be punishable in such and such a particular manner/ there it is necessary 'that such particular method by such act prescribed must be specifically pursued, and not the common-law method of an indictment." In Castle's case, 2 Cro. Jac., 644, it was resolved that where a statute imposes a penalty for 'doing a thing which was no offense before, and provides how it shall be recovered, it shall be punished by that means and not by indictment. The offense being new, the particular mode of punishment must be pursued. The generally accepted rule upon this subject is thus stated in 1 McClain’s Or. Law, sec. 8: “If the act prohibited has been previously an indictable offense, it will be presumed that the civil penalty, therefore, is cumulative; but when the act creates a new offense and makes that unlawful which was lawful before, and prescribes a particular penalty and mode of procedure, that penalty alone can be enforced.” See, also, 16 Enc. of Pl. and Pr., 239; Reg. v. Wigg, 2 Salk., 460; Com. v. Bridge Co., 68 Mass., 67; State v. Maze, 25 Tenn., 17; People v. Hislop, 77 N. Y., 331; Com. v. Evan, 13 Serg. and R., 426; McElhiney v. Com., 22 Pa. St., 365; Hellings v. Com., 5 Rawls, 63; Journey v. State, 1 Mo., 428; Com. v. Howes, 32 Mass., 231; State v. Sinnot, 15 Neb., 472; U. S. v. Laeskl, 29 Fed. Rep., 699; Pentlarge v. Kirby, 19 Fed. Rep., 501; Carle v. People, 12 Ill., 285; Reed v. Railroad, 33 Cal., 212; State v. Crocroft, 2 ibid., 233; Battleboro v. Wait, 44 Vt., 459; Moses v. Sprague, R. I., 541; Confrey v. Stark, 73 Ill., 187. But the case-of State v. Snuggs, 85 N. C., 542, is exactly in point, for the act of issuing a marriage license to persons under eighteen *540years of age was forbidden in one section and the penalty was imposed in another section. Ruffin, J., for the Court, said: “The statute not only creates the offense, but fixes the penalty that attaches to it, and prescribes the method of enforcing it; .and the rule of law is, that wherever a statute does this, no other remedy exists than the one expressly given, and no other method of enforcement can be pursued than the one prescribed. The mention of a particular mode of proceeding excludes that by indictment, and no other'penalty than the one denounced can be inflicted. 1 Russell on Crimes, 49; State v. Loftin, 19 N. C., 31.” It was held, therefore, that no criminal offense was charged in the indictment, and it was quashed. In this connection Ruffin, J., at page 544, further said: “We are convinced that his Honor’s ruling in quashing the indictment is correct,- in view of the fact that the statute creates the offense, affixes the penalty and prescribes the mode of proceeding — the mention of the particular method operating to- the exclusion of every other.” (Italics ours). In Loftin’s case, swpra, which is relied on by the Court in Snuggs’ case, and which states the same rule, Judge Gaston, who wrote the opinion, cites with approval O asile’s case, Oro. Jac., 64; 1 Salk., 45, and Rex v. Robinson, 2 Burr, 803, which we have already mentioned as English cases sustaining the rule. The case of State v. Snuggs was expressly approved in State v. Bloodworth, 94 N. C., 918, and by the strongest implication in State v. Parker, 91 N. C., 650, and State v. Addington, 121 N. C., 538. There is no sound reason for, and, not intending to use too harsh a term, no practical sense in the distinction between a statute which prohibits an act to be done, and then in the same section denounces the penalty, and one in which the penalty is imposed in a separate section;. and especially can no such rule be applicable to the statute we are now construing, as the legislative intent is unmistakably expressed — -that for disobedience to the provision of section 1 the carrier shall pay a penalty *541only to the party aggrieved, and the agent shall be liable to indictment for a misdemeanor; and counsel for the State, on the argument, answered a question from the Court in such ,a way as clearly recognized this to be the intention. Being asked why the Legislature had discriminated against the agent, the reply was (and undoubtedly the correct one), it was supposed that the penalty could not be recovered from the agent, while it could be from the carrier.
But it is suggested that the defendant, while not liable as a principal for doing the act itself, is liable criminally as accessory before the fact, having counseled, aided and abetted the agent in the sale of the ticket, .and, as all accessories in misdemeanors are regarded as principals, the defendant thereby became a principal under the law. This is a very strange and, to our minds, a very illogical argument and a palpable non sequitur. The Judge who presided at the trial evidently did not take this view of the case, for he charged the jury upon no such theory. He plainly thought that the sale of the ticket by the agent made the defendant, his employer, liable per se. In other words, that the act of the agent was the act of the principal under the first section of the act and the doctrine of State v. Kittelle, 110 N. C., 560. But he failed, inadvertently, to take into account the fact that in the case cited (if it can be considered as stating a correct rule) there was no special provision in the statute under which Kittelle was indicted for penalizing the employer, as there is in the act of 1907, which brings this case directly within the decision in State v. Snuggs and takes it out of the principle decided in State v. Kittelle. In 'the latter case Kittelle was held liable for the act of his employer because he held the license to sell liquor, and, further, upon the principle applying to the law of contracts and civil torts, that the principal must answer for the acts of his agent (respondeat superior), and that he who does an act through the medium of another party is in law considered as doing it himself. (Qui facit per alium, facii *542per se). The difference between that ease and this one is manifest. Besides, the defendant here is a corporation and can act only by its agents. It has no personality or individuality. The principal can do no more by his agent than if' he were personally present and acting. The very thing the agent does, whether he be the agent of a corporation or of an individual, marks the extent of the principal’s liability. It cannot go beyond the limits of the agent’s act. So, in this case, when the agent sold the ticket, even under the order of his principal, the defendant, he did the very thing and the only thing prohibited by the act of 1907, ch. 216, for which he and his principal are made liable by the act — he to an indictment for a misdemeanor and the principal to a penalty. How could the defendant, a mere legal entity, commit the act prohibited by the statute except by its agent ? The statute itself, by its very terms, recognizes this fact- — that the corporation can act only by its agent, and, therefore, that the act of its agent is what renders it liable for the penalty. If a corporation can act only through its agent, and thereby becomes, in law, completely identified- with its agent, how can it be an accessory to his act? Eor in such case it must be accessory to its own act, which is a legal absurdity.
It appears from the act of 1907 that a penalty is denounced against the carrier and the agent is made criminally liable for the same offense, namely, disobedience of the prohibition in section 1, against charging more than 2% cents per mile. The Legislature, by ,an elementary rule of statutory construction, is presumed to have had the law as settled by State v. Snuggs in mind when it passed the act of 1907, and that act will be construed according to the rule as therein stated. The Legislature is presumed to know the existing law and to legislate with reference to it. The case of Ehttelle and cases of its class do- not apply, as no special punishment was provided for the principal in the law upon which they were decided, while in the act of 1907 there is a special remedy^ against the *543principal. Tbe doctrine of accessories does not apply, as we Lave shown, and tbe corporation would, even under that doctrine commit tbe identical act for wbicb tbe penalty is provided ; and, besides, no one can be an accessory to bis own act, ■as already explained. Tbe legislative intent is so clear and unmistakable that it would seem to be impossible to misunderstand wbat is so plainly expressed.
Much is said in tbe briefs about tbe equity of tbe suit in tbe Federal Court and tbe complainant’s right to an injunction. We would not agree with tbe learned Judge who issued-tbe interlocutory injunction if that matter were strictly before us and we were required to pass upon it, for we do not think there was a "sufficient disclosure of tbe facts wbicb are necessarily within tbe knowledge of tbe complainant in that suit (the defendant in this indictment) to entitle it to tbe favorable consideration of a chancellor. It is a very-serious matter to suspend tbe operation of a public statute and to post£>one tbe execution of tbe people’s will at tbe instance of a private suitor, even upon tbe allegation that bis property is about to be confiscated or some other constitutional right is about to be impaired, and-it should not be done except upon a full disclosure of all tbe facts in tbe complainant’s possession and upon the clearest showing that tbe threatened injury will at least probably result. “It is a cardinal principle of equity jurisprudence that a preliminary injunction shall not issue in a doubtful case. Tinless tbe court be convinced with reasonable certainty that- tbe complainant must succeed at tbe final bearing, tbe writ should be denied.” Hall Signal Co. v. Railway Signal Co., 153 Fed. Rep. (C. C. A.), 907; City Signal Co. v. Railroad Co., 75 Fed. Rep., 1004. It has been held by at least one Federal Court, when considering tbe identical .question presented in this case, that it would be impossible to decide whether tbe reduction of a rate will be confiscatory in tbe absence of an actual test of tbe same. Tbe Court held that whether it would be so or not was speculative and mere *544guesswork, and. that the testimony of an ordinary business man, expressing his opinion, or even of railway experts also giving opinions and illustrating them by the use of many figures based upon past experience, was not satisfactory and did not relieve the doubt and uncertainty sufficiently to warrant the issuing of a preliminary injunction. Railway Co. v. Hadley, 155 Fed. Rep., at p. 225. In this case the reports of the defendant to the Corporation Commission do' not tend to diminish the uncertainty as to what effect the lower rate will have upon the defendant’s income, but rather to increase it. It would be natural to suppose that a lower rate would cause increased travel, and, while additional facilities must be provided for it, the relative increase of the cost of the latter and of the remuneration from the natural increase in passenger traffic cannot be determined with any degree of certainty except by actual trial. We have carefully examined the opinion of the Federal Court in this matter, and have not been convinced thereby that we have erroneously decided any of the questions growing out of the equity suit. We refer especially to Ex parte Wood, 155 Fed. Rep., 190, in which the petitioner, a ticket agent of the defendant, who applied for the writ of habeas corpus, was granted the writ and then discharged for a violation of the act of 1901. The decision is based upon the ground that the sale of tickets was “an act done in pursuance of an order, process or decree of a court of the United States or judge thereof,” under Rev.' Statutes of U. S., sec. 753 (U. S. Comp. Statutes, p. 592). This is giving a very broad and liberal construction to that section. Can it mean that the criminal laws of a State shall be suspended by the order of a single Federal judge, even if they conflict with it? We cannot give our assent to such a construction, and we are quite sure that our Chief Justice did not intend to sanction it in the quotation made by the learned Circuit Judge in Ex parte Wood from State v. Boone, 132 N. C., 1108. He was speaking there of a dirty enjoined by a valid Federal law *545not being punishable by tbe State as a crime, and not merely of one imposed by tbe order of a Federal judge. But it is unnecessary to continue tbis comment any further, as tbe defendants in tbe equity suit must avail themselves of any erroneous ruling therein by exception and an appeal from tbe decree entered in that suit at tbe final bearing. We do not think, upon tbe question of tbe jurisdiction of tbe Federal Court, that Mfg. Co. v. Los Angeles, 189 U. S., 207, and Dobbins v. Los Angeles, 195 U. S., 241, which are cited in Ex parte Wood, bear any analogy to tbe equity suit wherein tbe order of injunction was issued, under which Wood is alleged to have been acting when be sold tbe tickets. In tbe former case (189 U. S., 207) Justice Brown clearly distinguishes tbe two classes of cases from each other. Tbe State in tbis proceeding is enforcing her criminal laws.
It must not be understood by what we have said that we are criticising tbe decision of tbe Federal Court, but merely examining tbe grounds and reasons upon which it rests, with a view of determining whether it should have any influence upon our conclusion in tbis case. We always discuss respectfully tbe decisions of other courts, however much we may disagree with them, and it is our pleasure as well as our duty to do so, for any other course would be most unseemly.
The question here is not whether one who advises or commands a criminal act to be committed is himself liable, nor ■whether that admitted principle applies to corporations, for it clearly does; nor is it whether a railroad company is liable civilly for any damages caused by the unlawful act of its agent which he has been required by the company to do, or which it has afterwards ratified.
All these principles are elementary, but they have no application to the facts in this case, no more than the right of a creditor to enforce the payment of a debt legally due to him by his debtor could have. The question, and the only one, is *546whether the Legislature has created a new1 offense and prescribed a specific punishment or penalty for its commission, and if so, whether this does not exclude the common-law remedy by indictment. We cannot pervert the meaning of plain words and change the intent of the Legislature, because able lawyers may have been menfbers of that body. If that be so, more is the reason why we should construe the statute according .to its clearly expressed meaning. What the Executive shall do if any emergency has arisen requiring him to act is not a question .in this case, and we have, and should have, no suggestion to make as to his duty in the premises. We are assured that, in the independent exercise of his high official functions, he will act wisely and well and for the best interests of the people.
• Since this opinion was prepared we have found that the Supreme Court of the United States, in Yates v. Bank, 206 U. S., 158, has decided the very question presented in this case precisely as we have in regard to the right to indict. It says: “The civil liability of national bank directors, then, in respect to the making and publishing of the official reports of the condition of the bank, a duty solely enjoined by the statute, being governed by the ‘National Bank Act,5 it is self-evident that the rule expressed by the statute is exclusive because of the elementary principle that, where a statute creates a duty and prescribes a penalty for nonperformance, the rule prescribed in the statute is the exclusive test of liability," citing Bank v. Dearing, 91 U. S., 85. So, in a note to Leathers v. Tobacco Co. (a case decided by this Court), which is reported and annotated in 9 L. R. A., at page 349, it is said, at page 392: “If a statute imposes a new duty and creates a new right, and at the same time provides a specific remedy to punish the neglect of the one and to secure the other, that «remedy is exclusive, and no other action lies for an infraction of the statute. But if a statute, recognizing an old right, imposes another duty in respect of it, and provides a method *547of enforcing it, the remedy provided in the statute is cumulative, and existing rights of action are unaffected unless expressly taken away.” These authorities treat the principle as elementary and undeniable.
Upon a review of the whole case our opinion is that the Federal Court had no jurisdiction to enjoin the finding and prosecution of this indictment, and that the suit in that Court is virtually one against the State, within The meaning and intent of the Eleventh Amendment to the Constitution of the United States. But it is clear that, as no criminal offense is alleged in the indictment, there is nothing for us to do but to arrest the judgment.
Judgment Arrested.